Citation Nr: 1725339	
Decision Date: 07/03/17    Archive Date: 07/18/17

DOCKET NO.  09-27 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD), depression, polysubstance dependence, and personality disorder.

2.  Entitlement to a compensable evaluation for service-connected left eye scar.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at law


WITNESSES AT HEARING ON APPEAL

Veteran, D.H.

ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to December 1975.  In addition, the record reflects that the Veteran has had periods of U.S. Army Reserve service.

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2005 and February 2016 rating decisions.

In January 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing.  A transcript of the hearing has been added to the claim file. 

The issue of entitlement to service connection for an acquired psychiatric disorder, including PTSD, depression, polysubstance dependence, and personality disorder was remanded by the Board in April 2013 for further development.  In a February 2016 decision, the Board granted service connection for a left eye scar and denied service connection for hepatitis C, a groin infection, a skin infection, including on the face, and an acquired psychiatric disorder, including PTSD, depression, polysubstance dependence, and personality disorder.  The Veteran appealed, and in a Joint Motion for Remand (JMR) granted by the United States Court of Appeals for Veterans Claims (Court) in November 2016, the parties agreed to vacate the February 2016 Board decision with regard to the Veteran's psychiatric disorder claim, and remanded the issue for additional consideration.  The JMR noted that the appellant was no longer appealing the Board's denial of his claims for service connection for hepatitis C, a skin infection, including on the face, and a groin infection.  As such, these claims, as well as the service connection claim for a left eye scar which was granted in full in February 2016, were not encompassed by the JMR and are not for consideration before the Board.  The issue of entitlement to service connection for an acquired psychiatric disorder, including PTSD, depression, polysubstance dependence, and personality disorder is now back before the Board for further consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The November 2016 JMR determined that, in its conclusion that the Veteran's reported stressor of having a friend drown during service was not verifiable, the Board failed in its February 2016 decision to address the Veteran's January 2013 testimony.  Specifically, the JMR noted that the Veteran testified that the alleged victim's last name was Sanchez, that they were in the same unit, and that the death occurred while he was stationed in Korea approximately 5 months prior to his return stateside.  Additionally, the Veteran recently submitted a January 2017 statement from a fellow Veteran, R.H., who recounted an incident in which he and the Veteran were deployed to retrieve the drowned body of PFC Sanchez while serving in Headquarters company in 1975 in Chunchon, South Korea, Camp Page. 

The Veteran's attorney recently submitted an April 2017 private psychological report from a licensed psychologist, which indicated that it is at least as likely as not that the Veteran's major depressive disorder, PTSD, and substance abuse disorders began in and were related to his military service, along with lay statements.  The attorney has argued that notwithstanding the JMR, this evidence is sufficient to grant the claim.  However, the private psychologist based the opinion 
entirely on the Veteran's accounts of his service experiences - accounts which are not yet verified.  The attorney argues the lay statements provide credible supporting evidence the alleged stressors occurred.  However, lay evidence is not always sufficient to establish the occurrence of a claimed stressor event, and the credibility to be assigned to lay evidence depends on its relationship to the rest of the evidence of record.  At this point, with no prior efforts to verify the alleged events, there is simply not enough evidence to determine whether the lay statements are credible. 

Therefore, the Board concludes additional development is needed prior to the adjudication of the claim. Efforts should be made to verify his reports of retrieving a body submerged in water in service, to include checking pertinent daily logs. 

Additionally, a recent Social Security Administration (SSA) inquiry reflects that the Veteran is in receipt of SSA disability benefits.  These records should be obtained.  

Finally, the Board notes that the RO granted service connection for a scar of the left eye and assigned a noncompensable evaluation, effective September 13, 2004, in a February 2016 rating decision.  The Veteran subsequently filed a timely notice of disagreement (NOD) in February 2017 with regard to the 0 percent evaluation assigned to this disability.  The Veteran has not been afforded a statement of the case (SOC) addressing the issue.  As such, the claim is remanded to allow the RO to provide the Veteran with an appropriate SOC.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a SOC as to the issue of entitlement to a compensable evaluation for service-connected left eye scar.  He should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of the issue to the Board.  If a timely substantive appeal is not filed, the claim should not be certified to the Board.

2. Associate all available SSA disability records with the claims file.

3. Send to the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization to enable the RO to obtain any additional pertinent evidence not currently of record, to specifically include any medical records relating to his claimed PTSD or psychiatric disabilities.  Associate any records received, including negative responses, with the claims file.

4. Ask the United States Army and Joint Service Records Research Center (JSRRC) to verify the Veteran's reports of a fellow service member from the Veteran's unit (Headquarters & Headquarters Company, 4th U.S. Army Missile Command) with the last name Sanchez drowning in the Han River or somewhere near Camp Page in South Korea, sometime between January 1, 1975, and November 28, 1975.  Pertinent daily logs should be reviewed in order to help verify the assertions. 

5. Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim.  The Veteran should be given an opportunity to respond prior to returning the case to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2016).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



